PER CURIAM:
Mary J. Sweeting appeals the district court’s order dismissing her civil complaint pursuant to Fed.R.Civ.P. 12(b). We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court.* Sweeting v. Cook, No. 3:06-cv-00332-JRS (E.D. Va. Mar. 14 & 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We are precluded from reviewing claims or arguments not presented before us for review. 4th Cir. R. 34(b). Thus, to the extent Sweeting may have had a potentially viable claim not presented to this court, review of such a claim is deemed waived. Id. To the extent Sweeting seeks to raise issues for the first time on appeal, we decline to consider such claims. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993). Sweeting's claim regarding the Appellees’ alleged failure to notify her of her son’s death is without merit for the same reasons relied upon by the district court in dismissing the rest of Sweeting’s complaint.